Citation Nr: 0019189	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-03 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.  

2.  Entitlement to a disability rating greater than 50 
percent for complete paralysis of the left ulnar nerve.  

3.  Entitlement to a disability rating greater than 20 
percent for incomplete paralysis of the left median nerve.  

4.  Entitlement to a disability rating greater than 20 
percent for residuals of a shell fragment wound to the left 
upper extremity, Muscle Group V.  

5.  Entitlement to a compensable disability rating for injury 
to the sensory branches of the left medial antibrachial 
cutaneous nerve.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1944 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

In December 1999, the RO transferred the claims folder to the 
Board for appellate review and properly notified the veteran 
and his representative of that transfer.  In January 2000, 
the RO referred to the Board a portion of a November 1999 
private medical report not previously considered by the RO.  
The report was not accompanied by a written statement from 
the veteran or his representative waiving consideration of 
the evidence by the agency of original jurisdiction.  A July 
2000 report of contact from the representative indicated that 
RO consideration of the evidence was not waived because the 
private medical report was incomplete.  Absent such a waiver, 
the Board must refer the case to the RO for review and 
readjudication.  38 C.F.R. § 20.1304(c) (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO is to review the incomplete 
private medical report in order to 
determine what steps should be taken to 
obtain the complete report.  If 
necessary, after obtaining a release from 
the veteran, the RO should contact the 
physician and obtain a complete copy of 
the report for association with the 
claims folder.  In addition, the RO 
contact the veteran and obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
service-connected disabilities since 
November 1999.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After completing any necessary 
development, the RO should readjudicate 
each of the veteran's claims, taking into 
consideration the November 1999 private 
medical report, as well as any additional 
evidence secured.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the outcome of the veteran's claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


